Citation Nr: 1326089	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records reflect that he was seen in December 1982 for complaints of low back pain.  He denied trauma but stated he lifts garbage cans in the mess hall.  There was no tenderness to palpitation and full range of motion.  Muscles appeared tight when demonstrating how he lifts.  He was assessed with muscle strain and provided a hand out and instruction on body mechanics.  There are no other incidences of treatment for back symptoms during service, no back abnormalities were found on service separation in June 1984, and the Veteran denied experiencing back pain on his June 1984 report of medical history.  He now asserts that he continued to have back pain through the remainder of his service but did not report it because he did not want his military separation to be delayed.  While post-service records do not reflect any treatment for back symptomatology until he was treated for a gunshot wound to the T12 vertebrae in December 1995, the Veteran also asserts that he continued to have back pain during the post-service period prior to the December 1995 incident, and as such, argues that incidents during military service caused or contributed to his current back disability.

Here, the Veteran's reports of back pain during and since service coupled with a currently diagnosed back disability trigger VA's duty to assist by providing a VA examination to determine whether the Veteran's current low back disability is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that records of treatment from Truman Medical Center dating from December 1995 through January 2006 are of record.  The Veteran should be asked to submit information concerning any treatment for a back disability dating prior to December 1995 and since January 2006.  

Accordingly, the appeal is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for back pain prior to December 1995 and since January 2006.  After securing the necessary release, the RO/AMC should obtain these records.  In addition, request relevant treatment records from the Kansas City VA Medical Center dating since April 2011.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA spine examination to determine the nature of his current back disability and to obtain an opinion as to whether such disability is related to service.  The claims file must be reviewed by the VA examiner in conjunction with the examination.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's current back disability is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) related to his military service to include the muscle strain noted in December 1982.  The examiner should provide the reasoning for the conclusions reached. 
   
3.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


